 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDJ. I. CASE COMPANY, BETTENDORF WORKSandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT &AGRICULTURAL IMPLEMENT WORKERS, OF AMERICA,UAW-CIO,PetitionerandDISTRICT 102, INTERNATIONALASSOCIATION OF MACHINISTS, AFL. Case No. 18-RC-1829. June 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before RichardP.O'Connell, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,theBoard has delegated its powers in connection with thiscaseto a three-member panel [Members Houston, Murdock,and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and.(7) of theAct.4.The Petitioner and the Employer agree upon a gen-eral production and maintenance employee unit subject tocertain agreed exclusions. They disagree as to the em-ployees in the experimental department (department 23)and in the research and development department (depart-ment 170), all of whom the Petitioner would exclude. TheIntervenor requests a separate unit of the machine repairdepartment employees (department 85), which both the otherparties contend would be inappropriate.The Employer,amanufacturerof farm implements andfarm machinery, makes combine and forge harvesters atits Bettendorf, Iowa, Works.Employees in the machine repair department (department85)repair and maintain the production machinery on theplant floor. They are classified as grade A, B, and C ma-chinists. There is no formal training or apprentice programfor them, but previous experience is required for assign-ment to this department. New machinists are recruitedboth by transfer from within the plant and by hiring fromoutside.These repairmen spend most of their time in theIThe hearing officer correctly ruled that the record need not reflect facts relating to theadministrative investigation of the showing of interest. J I. Case Company, 95 NLRB 1493, en-forced 201 F. 2d 597 (C A. 9). In any event, the investigation shows that the Petitioner madea sufficient showing of representation.105 NLRB No. 82. J. I. CASE COMPANY639production areas of the plant where the machines they re-pairare located andtheyspend very little time in theirown department,although they keep their tools there andtheypunch the time clock as a departmental group. Thedepartment has its own foreman,who is responsible tothegeneral foreman in charge of production.These em-ployees have the same hours and conditions of work asallothermaintenance repairmen,and are paid on the sameflat-ratebasis,depending on degree of skill.Apparently,thereare no other maintenance machinists in the plantexcept insofar as some employees in the tool and die makingdepartment,already representedby theIntervenor in adepartmental unit, may be so designated.Employees in the experimental department(department23) physicallybuild new models and parts being developedby the engineering department for future production. Theirwork is not part of the production process but their skillsand knowledge are similar to those of some of the produc-tionandmaintenance employees elsewhere in the plant.The department is composed of experimental mechanics,blacksmiths,and general laborers.Thisdepartment receivesspecific instructions from the engineers for all of the workitdoes.Thus,although these employees have their ownforeman and department superintendent,the latter is re-sponsible to the engineering department which, in turn, isunder the works manager.The research and development department(department170)makes spot-check tests of the end-product coming offthe production line and it makes corrections and necessaryadjustments on farm machinery already in the hands ofdealers and customers.Employees in this department aredesignated"field service workers"and are classified asgradeA,B,C,D,and laborer.A new man is ordinarilyfirst hired as a laborer,graduallymoving up through thesuccessive grades as he learns more about the operationand functioning of the farm equipment produced. Field ser-viceworkers spend about 75 percent of their time in thefield.Theyare supervisedby theirown foreman who isunder a general foreman responsible to the production su-perintendent.Recruitmentofbothfield service workers and experi-mental workers is from inside and outside the plant. Em-ployees in these two departments have the same benefits,hours, and conditions of work as production employees but,unlike the latter, they are paid on a flat-rate rather thanpiece-rate basis.However, their wages are comparablewith those of other flat-rate employees,such as maintenanceworkers,who have similar degrees of skill.By agreement of the Employer and both Unions hereinvolved,the employees in all three of the disputed depart-ments were included in the broad production and maintenanceunitwhich the Board found appropriate in representation 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDproceedings in 1948 and again in 1951.2During the past5 years several craft units were established apart from theplantwideunit.These groups,allexcluded by stipulationnow, are the toolroom(tool and die makers),representedby theIntervenor;the patternmakers,represented by thePatternMakers Association;and the maintenance repairelectricians,representedby theInternationalBrotherhoodofElectricalWorkers,AFL. Asa result of the 1948 Boardproceeding,thePetitionerwas certified in the productionand maintenance unit, and apparently represented these em-ployees thereafter until the 1951 proceeding.Itdoes notappear that any union won a majority in the overall unitin the 1951 election.We see no persuasive reason for excluding the employeesin departments 23 and 170 from the general production andmaintenance unit.The experimental employees(who buildnewmodels)and the research and development workers(who test and adjust the end products)perform work in-volving skills similar to those of other workers through-out the plant,and are subject to the same working condi-tions and benefits with substantially the same relationshiptomanagement.Themode of payment in both departmentsisthesame as that of maintenance workers in the largeunitand the rates are comparable.We do not agree withthePetitioner'scontention thatmerely because the fieldserviceworkers spend three-fourths of their time in thefield,they have such different interests that their inclu-sion in the larger unit is improper.Differences in the situsof employment are not controlling in unit placement whenemployment interests are otherwise essentially the same,especially where, as here, a substantial portion of the dis-puted employees'time is spent carrying out duties on theproduction floor.3 On all the record, including the fact thatdepartments 23 and 170 have been part of the plantwideunit in the past and so represented by the Petitioner, wefind no merit in the Petitioner's request for their exclusion,and we shall therefore include them in the production andmaintenance group described below.4As to the machine repairmen(department 85), it is clearon the record that they possess and exercise the traditionalskillsof their craft and category.The record does notsupport the Employer'scontention that this group may notconstitute a separate bargaining unit, either because theyproperly belong in the overall unit or because they shouldbe joined with the tool and die makers'unit.As the Boardhas held, tool and die makers are highly skilled craftsmenwhose interests are separate and distinct from those ofmaintenance machinists,and both groups may be separately2 79 NLRB 1070; 97 NLRB No. 31.3The NorthElectric ManufacturingCompany, 89 NLRB 260.4J. I. Case Company, 80 NLRB 223. J. L CASE COMPANY641represented in the same plant.' No reason appears, there-fore, why these machine repairmen, like comparable groups,may not also constitute a separate unit despite their historyof inclusion in the plantwide unit.' Of course, they mayalsoremain part of the production and maintenance unitif they so desire. We shall, therefore, make no final unitdetermination at this time, but shall be guided in part bythe desires of the maintenance repairmen.Accordingly,we shall direct that separate elections beconducted among the Employer's employees in the followingvoting groups:Voting Group No. 1: All production and maintenance em-ployeesof the Employer at its Bettendorf, Iowa, Works,including all employees in the experimental department (No.23) and in the research and development department (No.170),but excluding all employees in the machine repairdepartment (No. 85); all maintenance electricians; the fol-lowing employees in department 84: All tool and die makers,toolroommachine operators, tool and die heat treaters,tool and die makers' apprentices, toolroom crib attendantsand their leadmen, die sinkers, die finishers,inspectorson dies, tools and jigs, and tool welders; the following employeesindepartment 281: All patternmakers and patternmakers'apprentices;alltechnical, clerical, and professional em-ployees; all trainees preparing for jobs not included in theproduction and maintenance unit, all plant-protection em-ployees, and all supervisors as defined in the Act.Voting Group No. 2: All employees in the machine repairdepprtment (No. 85) at the Employer's Bettendorf, Iowa,Works, excluding all other employees, plant-protection em-ployees, and all supervisors as defined in the Act.Ifa majority of the employees in each of the voting groups(No. 1 and No. 2) select the same labor organization, the em-ployees in voting group No. 2 will be deemed to have indi-cated their desire to form part of the overall unit and theRegionalDirector conducting the electionsisinstructedto issue a certification of representatives to the labor or-ganization selected by the employees in thetwo groups,which the Board in suchcircumstancesfinds to bea singleunit appropriate for thepurposesof collectivebargaining.Ifamajority of employees in voting group No. 2 selectsa labor organization which is not selected by the employeesinvoting group No. 1, the employees in voting group No. 2willbe deemed to have indicated their desire to constitutea separate unit and the Regional Director conducting theelections is instructed to issue a certificationof represen-tatives to the labor organization selected by the employeesin that group, which the Board, in such circumstances findsto be a separate unit appropriate for collective-bargaining5 Aluminum Corporation of America, 83 NLRB 398.6 E I. Du Pont De Nemours and Company, 83 NLRB 865. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes. If a majority of the employees in voting groupNo. 1 also selects a labor organization, the Regional Di-rector conducting the election is instructed to issue a cer-tification of representatives to the labor organization se-lected by the employees in that group, which the Board insuch circumstances also finds to be a separate unit ap-propriate for collective-bargaining purposes. If the em-ployees in either or both voting groups do not select a la-bor organization, the Regional Director conducting the elec-tion is instructedto issuea certification of results of elec-tion with respect to such group or groups.[Text of Direction of Elections omitted from publication.]THE CURTISSWAY CORPORATIONandALBINJ. MUZYCZKA,PetitionerandLOCAL 102, INTERNATIONALBROTHER-HOOD OF BOOKBINDERS,AFL. Case No. 1-RD-141. June 17,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kowal, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel MembersHouston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2. The Petitionerassertsthat the Union, which is currentlyrecognized by the Employer, is nolonger the bargaining repre-sentativeof the employees of the Employer as defined in Section9 (a) of the Act.3. The Union contends that the petition should be dismissedon the ground that it resulted from collusion between the Em-ployer and the Petitioner. The record shows that the Petitionercirculated among employees on his shift during working hoursand securedsignaturesto the petition filed herein. Employeeson the Employer's other shift were contacted at the plant bythe Petitioner during their working hours. The Petitioner wasreprimandedfor engagingin such activity during his workinghours but apparently no action was taken against him as to hissecuringsignaturesto the petition on his own time frommembers of the second shift. While the evidence clearly showsthat the Employer'ssupervisorshad knowledge of the Peti-tioner'sactivity, we have previously held that knowledge, alone,105 NLRB No. 86.